     Case 2:20-cr-00299-DMG Document 67 Filed 12/04/20 Page 1 of 2 Page ID #:236




1      CUAUHTEMOC ORTEGA (Bar No. 257443)
       Federal Public Defender
2      ADAM OLIN (Bar No. 298380)
       (E-Mail: Adam_Olin@fd.org)
3      Deputy Federal Public Defender
       321 East 2nd Street
4      Los Angeles, California 90012-4202
       Telephone: (213) 894-2854
5      Facsimile: (213) 894-0081
6      Attorneys for Defendant
       WILLIAM SADLEIR
7
8                                 UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10                                       WESTERN DIVISION
11
12     UNITED STATES OF AMERICA,                            Case No. 19-CR-20-299-DMG
13                   Plaintiff,                             NOTICE OF LODGING OF
                                                            DECLARATION
14            v.
15     WILLIAM SADLEIR,
16                   Defendant.
17
18            Per the Court’s Order dated November 23, 2020, Dkt. 66, Defendant William
19     Sadleir hereby lodges the attached signed declaration waiving his Speedy Trial Act rights
20     as set forth in the parties’ stipulation, Dkt. 65.
21
22                                               Respectfully submitted,
23                                               CUAUHTEMOC ORTEGA
                                                 Federal Public Defender
24
25     DATED: December 4, 2020               By /s/ Adam Olin______________
                                               ADAM OLIN
26                                             Deputy Federal Public Defender
27
28
     Case 2:20-cr-00299-DMG Document 67 Filed 12/04/20 Page 2 of 2 Page ID #:237




 1                        DECLARATION OF WILLIAM K. SADLEIR
 2
 3           I, William K. Sadleir, declare:
 4     Prior to its filing, I read and discussed with my attorney the stipulation filed as Docket
 5     No. 65. I understand my Speedy Trial rights. I voluntarily agreed to the continuance of
 6     the trial date, and give up my right to be brought to trial earlier than July 13, 2021. I
 7     understand that I have been ordered to appear in Courtroom 8C of the Federal
 8     Courthouse, 350 W. 1st Street, Los Angeles, California on June 30, 2021, at 2:30 p.m.
 9     for a pretrial conference and on July 13, 2021 at 8:30 a.m. for trial.
10
11           I declare under penalty of perjury under the laws of the United States of America
12     that the foregoing is true and correct.
13           Executed on December 4. 2020, at Beverly Hills, California.
14
                                                 _______________________
15
                                                 WILLIAM K. SADLEIR
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     1
